 4:08-cr-03067-RGK-DLP Doc # 350 Filed: 02/02/21 Page 1 of 1 - Page ID # 1921




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:08CR3067

       vs.
                                                              ORDER
GARY ZIERKE JR.,

                    Defendant.


       Mr. Zierke has filed what appears to be a motion for compassionate release
(Filing 349).1 Before I progress this matter, I need two things from Mr. Zierke. First,
I need a copy of Mr. Zierke’s request to the warden for compassionate release.
Second, I need to know the basis for Mr. Zierke’s claim that he is entitled to
compassionate release. In particular, whether the basis of his motion for
compassionate release is predicated upon the Covid crisis. Therefore,

       IT IS ORDERED that Mr. Zierke shall submit the required information to me
no later than March 4, 2021.

      Dated this 2nd day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge



      1
        To the extent the defendant alleges that I am biased against him, there is no
basis for that claim. What I know about the defendant, I have learned in my capacity
as a judge. Moreover, the defendant has not submitted a sufficient affidavit that
would require me to have another judge rule upon his allegation. I therefore decline
to recuse myself.
